Citation Nr: 0907764	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  03-18 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disease of the 
auditory canal (claimed as chronic ear infections).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
September 1967.  He received the Combat Infantryman Badge in 
connection with his service in Vietnam.  He also had 
subsequent periods of inactive duty training (INACDUTRA) with 
the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board remanded this matter for further development in 
June 2007.  


FINDING OF FACT

The Veteran has current residuals of a right 
tympanomastoidectomy that were incurred in service.


CONCLUSION OF LAW

Residuals of a right tympanomastoidectomy were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service. 38 U.S.C.A. § 1154(b) (West 2002).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists. In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

Factual Background

The Veteran's service treatment records reveal that he was 
seen in January 1966 with fluid in both middle ears.  Mild 
hearing loss in the right ear was also noted in January 1966.  

At the time of a September 1979 examination, normal findings 
were reported on general ear inspection.  

In an October 1979 report of medical history, the Veteran 
checked the "yes" box when asked if he had or had ever had 
ear, nose, or throat trouble.  The Veteran was noted to have 
had a perforated tympanic membrane in 1966.  

Normal findings for the ear were again reported at the time 
of an October 1983 examination.  On his October 1983 report 
of medical history, the Veteran checked the no box when asked 
if he had or had ever had ear, nose, or throat trouble.  

Normal findings for the ears were again reported at the time 
of September 1985 and January 1990 examinations.  The Veteran 
again checked the no box when asked if he had or had ever had 
ear, nose, or throat trouble on his September 1985 and 
January 1990 reports of medical history.  

In September 2000, the Veteran submitted a claim for service 
connection for chronic ear infections.  

At a February 2001 VA examination, the Veteran was noted to 
have served on an anti-tank crew during training.  During 
combat in Vietnam he had been exposed to small arms, 50 
caliber weapons, grenades, mortars, rockets, and bombs.  The 
Veteran was noted to have been wounded in April 1967 and 
received a shrapnel wound to the leg.  

In his April 2002 notice of disagreement, the Veteran 
reported having had ear infections and drainage while on 
active duty, although he might not have received any specific 
treatment for ear infections.  

In a December 2002 outpatient treatment record, it was noted 
that the Veteran had requested that documentation be put in 
his chart regarding the potential relationship of the chronic 
ear infections he had endured since his tour of duty in 
Vietnam.  The examiner noted that the Veteran stated that 
during his last two months at Chu Lai he swam and bathed in a 
nearby river.  His ear problems started upon return to the 
United States.  The examiner, a nurse practitioner, opined 
that it was "conceivable but not easily proven" that the 
chronic ear infections could have been precipitated by 
bacteria introduced in this river environment.  

A photocopy of a letter from the Veteran's mother, received 
in January 2003, indicated that he had ear infections the 
first years after his return from Vietnam.  She noted that 
they used home remedies to treat the infections.   

In a February 2003 outpatient treatment record, it was noted 
that the Veteran had an inservice history of being fired upon 
while in a rice paddy in Vietnam, which forced him to dive 
under dirty water to avoid being hit, and bathing in a river 
at Chu Lai.  The examiner stated that it was "entirely 
plausible" that repeated otitis media/externa could be a 
factor in the development of a cholesteatoma.  The reviewer 
reported that he had discussed this with another physician 
and was including the above notation in the Veteran's 
records.  

In an April 2003 statement in support of claim, the Veteran 
indicated that he had had surgery on his right ear canal.  He 
noted that the physicians who performed the surgery told him 
that the auditory disease was related to his period of 
service.  

At a June 2003 VA examination, the Veteran reported having 
had drainage and ear infections in service.  He was again 
noted to have had exposure to noise as a result of having 
been on an anti-tank crew during training, and combat 
exposure in Vietnam due to small arms fire, 50 caliber 
weapons, grenades, mortars, rockets, and bombs.  He was again 
noted to have been wounded in a mortar attack.  

The examiner wrote that the mixed hearing loss was consistent 
with middle ear pathology.  The examiner noted that the 
veteran reported having had middle ear surgery in January at 
the Durham VAMC for right cholesteatoma.  

On a May 2005 VA examination, the claims folder was noted to 
have been available and reviewed.  The veteran reported 
having otitis media as a child but did not have tubes and did 
not remember having any drainage.  The Veteran felt that he 
probably did have some drainage from his right ear as a 
teenager and in Vietnam but he did not go on sick call.  He 
stated that the drainage from his right ear increased after 
returning home and continued intermittently.  He had a right 
tympanomastoidectomy performed in 2003 at the Durham VAMC.  
He was not sure whether he had had any drainage from the 
right ear since the surgery.  

The Veteran was noted to have been exposed to much rifle, 
artillery, and machine gun fire in Vietnam plus artillery and 
grenade explosions.  The pertinent diagnosis was right 
tympanomastoidectomy in 2003 with residuals.  

At the time of an October 2006 VA examination, the claims 
folder was available for review.  The Veteran complained of 
hearing loss and drainage in his right ear.  The Veteran 
again reported having swum in contaminated water in Vietnam.  

In June 2007, the Board remanded this matter for further 
development, to include a VA examination, with the examiner 
being requested to assess whether the Veteran's current right 
ear condition was related to his military service, including 
swimming and bathing in a river in Vietnam and a January 1966 
ear infection.  The examiner was asked to express an opinion 
as to whether the current right ear condition was at least as 
likely as not (50 percent probability or more) related to his 
military service.

The Veteran was afforded a VA examination in April 2008.  The 
examiner indicated that the entire claims folder had been 
reviewed.  The examiner noted that the Veteran was in combat 
in Vietnam.  He had had otitis media as a child but did not 
have any drainage from his ears in childhood.  The Veteran 
thought he had intermittent drainage from his ears as a 
teenager and intermittent drainage in his right ear while in 
Vietnam but did not go to sick call.  While in Vietnam, the 
Veteran swam and bathed in the Tra Long River and on occasion 
dove into a rice paddy to avoid enemy gunfire.  

The examiner indicated that since the Veteran's right ear 
drained as a teenager and intermittently in Vietnam, he 
almost certainly had a small right tympanic membrane 
perforation.  He noted that getting dirty water in an ear 
with a perforated tympanic membrane often caused infection 
and drainage.  The drainage from his right ear increased 
after returning home and continued intermittently.  The 
Veteran reported that he occasionally saw his family 
physician but did not see an otolaryngologist with regard to 
his right ear until 2002.  He was told that he needed surgery 
on his ear.  He had a right tympanomastoidectomy in 2003 and 
had not had any significant drainage from his ear since the 
surgery.  

The examiner noted that the veteran was exposed to much 
rifle, machine gun, and artillery fire in Vietnam plus 
incoming enemy artillery explosions and grenade explosions.  

The examiner noted that after discharge from service, the 
Veteran was an industrial mechanic, where ear protection was 
required.  He had no significant recreational noise exposure.  
There was no history of trauma to the ears.  The Veteran had 
never had a neoplasm of the ear.  

Following examination, the diagnoses were post right modified 
radical mastoidectomy with severe mixed type hearing loss, 
right ear that at least as likely as not was due to noise 
exposure in military service plus getting dirty water in his 
right ear that almost certainly had a right tympanic membrane 
perforation while in Vietnam and encouraged right ear 
infections and drainage.  The examiner also rendered a 
diagnosis of moderate sensorineural hearing loss, left ear 
that was at least as likely as not due to noise exposure in 
military service.  

The agency of original jurisdiction apparently sought another 
examination and opinion.

A September 2008 VA examination was conducted by the examiner 
who had conducted the April 2008 examination.  The Veteran's 
history of being in combat in Vietnam and having had otitis 
media as a child but with no tubes was noted.  The History of 
drainage from his right ear as a teenager was also noted.  
The claims folder indicated that the Veteran had an acute 
right otitis media in January 1966, associated with an upper 
respiratory infection while in Vietnam, and on history from 
the veteran, that his right ear had drained a small amount a 
week earlier.  

The examiner further observed that at the time of the last 
examination, the Veteran stated that he had had some 
intermittent drainage from his right ear while in Vietnam but 
did not go on sick call.  The examiner observed that in 
January 1966, the Veteran was on sick call and a diagnosis of 
bilateral chronic serous otitis was made.  He indicated that 
this meant that there was fluid in both middle ears and it 
also meant that both tympanic membranes were intact.  It was 
also noted that the Veteran had a mild hearing loss in his 
right ear in January 1966.  

The examiner stated that if the Veteran did not have a 
perforation of his right tympanic membrane, then swimming in 
a dirty river in Vietnam would not have played any part in 
the ear condition that the veteran developed in 2002-03, 
requiring the mastoid surgery.  If the veteran had a 
perforation of the right tympanic membrane in Vietnam and had 
swam in the a dirty river, then it was likely that the dirty 
water went through the tympanic membrane perforation into his 
middle ear and could have become a chronic infection.  

The examiner re-reviewed the Veteran's claims folder and 
wrote that he had apparently missed some important 
information in April 2008.  The examiner noted that on 
medical history report forms dated in October 1979, October 
1983, September 1985, and January 1990, the veteran checked 
that he had no ear or hearing problems.  The examiner stated 
that this made him believe that the veteran did not have 
intermittent drainage from his right ear and therefore did 
not have a perforation of his right tympanic membrane, and 
swimming in a dirty river would not play any part in the ear 
condition that resulted in the surgery in 2003.  

The examiner noted that the Veteran was treated for an ear 
infection in January 1966 but he did not get a good history 
of his requiring treatment for an ear condition after 
discharge from service.  The Veteran did not see an 
otolaryngologist until late 2002 or early 2003, at which time 
he was told he needed surgery.  He had had no significant 
drainage from the ear following surgery.  The examiner noted 
the military noise, which the Veteran was exposed to without 
ear protection, but observed that the veteran denied any ear 
or hearing problems from 1979 to 1990.  The examiner noted 
that the Veteran complained of intermittent pain in and 
around his ear and reported occasional dried blood in his 
right ear canal.  The Veteran did admit to using Q-tips in 
his right ear fairly often.  

Physical examination revealed that the right tympanic 
membrane was intact but was atrophic and severely retracted.  
He had a shallow clean right mastoid bowl secondary to the 
mastoid surgery.  No active ear disease was present.  No 
complications of ear disease were present.  The Veteran did 
have several bruises deep in the right ear canal that were 
almost certainly due to Q-tip injury.  The occasional 
bleeding from the right ear canal was felt to be secondary to 
his use of Q-tips.  

After reviewing the information from 1979 to 1990, it was the 
examiner's feeling that the Veteran had an intact right 
tympanic membrane while in Vietnam and it was therefore less 
likely than not that the veteran's current right ear 
condition was due to swimming in a dirty river in Vietnam.  
The rationale for his opinion was that it was documented in 
the Veteran's file that he had no significant right ear 
problems from 1979 through 1990.  He further indicated that 
the occasional dried blood of the right ear canal was 
secondary to using Q-tips.  

Analysis

The Veteran was exposed to combat as evidenced by receipt of 
the Combat Infantryman Badge.  He is competent to report that 
he had problems with his ears in service, including having 
symptoms of a ruptured tympanic membrane in service, that the 
symptoms had continued since service, and that he experiences 
these symptoms currently.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

Indeed, under 38 U.S.C.A. § 1154(b), the veteran's report of 
having ear problems in service, including having discharge 
from his ear and a perforated tympanic membrane; having to 
take taking cover underwater in a rice paddy to avoid enemy 
fire; and bathing and/or swimming in contaminated water while 
in Vietnam, are consistent with his combat duties and are 
presumed true.  

Moreover, in the December 2002 treatment record it was noted 
that it was conceivable that chronic ear infections could 
have been precipitated by bacteria introduced in a river 
environment.  In addition, the February 2003 treatment report 
indicated that it was entirely plausible that repeated otitis 
media/externa could be a factor in the development of a 
cholesteatoma.  Furthermore, the April 2008 VA examiner, 
following a review of the entire claims folder, indicated 
that the post right modified radical mastoidectomy was at 
least as likely as not due to getting dirty water in his 
right ear, which almost certainly had a right tympanic 
membrane perforation while in Vietnam, which encouraged right 
ear infections.

The Board does observe that the April 2008 VA examiner, in 
his September 2008 report, changed his opinion and stated 
that it was less likely than not that the veteran's current 
right ear condition was due to swimming in a dirty river in 
Vietnam, with the rationale for his opinion being that it was 
documented in the Veteran's file that he had no significant 
right ear problems from 1979 through 1990.  However, in the 
latter opinion the examiner did not consider the September 
1979 report of ear problems, and again stated that if the 
Veteran had a perforation of his right tympanic membrane 
while in Vietnam and swam in dirty river water, then it was 
at least as likely as not that this would have played some 
part in the veteran's present right ear condition.  

Weighing the September 2008 opinion against the April 2008, 
and earlier opinions linking the current disability to 
service; and the Veteran's credible statements the evidence 
is in at least equipoise.  Resolving reasonable doubt in the 
veteran's favor, service connection for residuals of a right 
tympanomastoidectomy, also claimed as recurrent chronic ear 
infections, is granted.  


ORDER

Service connection for residuals of a right 
tympanomastoidectomy, also claimed as chronic ear infections, 
is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


